Citation Nr: 0724407	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 




INTRODUCTION

The veteran had active duty from July 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified at a videoconference hearing before the 
undersigned Board member in April 2004.  A transcript of that 
hearing is associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
October 2004.  The Board notes that, in the October decision, 
it found that there was new and material evidence sufficient 
to reopen the veteran's claim for entitlement to service 
connection or PTSD.  As such, the Board will now consider 
that claim on the merits.  

REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).    

Review of the claims folder reveals a current diagnosis of 
PTSD.  However, there is no evidence confirming that the 
veteran engaged in combat with the enemy.  Therefore, there 
must be credible supporting evidence that his alleged in-
service stressors actually occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  

Here, the record shows that the veteran alleges three 
specific stressors:  (1) the veteran alleges that he was 
assigned guard duty during the Tet Offensive in January 1968 
while serving as a clerk typist with the 525th Military 
Intelligence Group in Saigon and was ordered to fire upon a 
bus, resulting in the deaths of several civilians; (2) the 
veteran alleges that he witnessed dead Viet Cong bodies being 
pushed into mass graves by bulldozers in January 1968 while 
serving as a clerk typist with the 525th Military 
Intelligence Group in Saigon; (3) the veteran alleges that he 
came under mortar attack while serving with the 261st Signal 
Company attached to the 13th Finance Division, sometime 
between June 1968 and March 1970.  

The veteran alleges that he served in Vietnam from November 
1967 to March 1970.  However, his Form DD-214 indicates his 
service in Vietnam was from June 1969 to July 1969, while his 
certificate for the Bronze Star Medal indicates he served in 
Vietnam from November 1969 to March 1970.  The veteran 
claimed that his service records could not be found because 
the RO was using an incorrect Social Security number.  In the 
Board's October 2004 remand, the RO was instructed to contact 
the National Personnel Records Center (NPRC) and request that 
they make another attempt to locate the veteran's service 
personnel and medical records, providing the NPRC with both 
the veteran's correct Social Security number and the 
incorrect number listed on his DD Form 214.  In the March 
2007 supplemental statement of the case, the RO indicated 
that it received a response from the NPRC on January 11, 2007 
indicating that it had no additional personnel records for 
the veteran.  However, such correspondence is not currently 
associated with the claims folder.  On remand, the January 
11, 2007 response should be associated with the claims 
folder.  If such correspondence can not be located, then the 
RO should again contact the NPRC in an attempt to locate the 
veteran's service personnel and medical records, providing 
the NPRC with both the veteran's correct Social Security 
number and the incorrect number listed on his DD Form 214.

Furthermore, the October 2004 Board remand instructed the RO 
to contact the United States Army and Joint Services Records 
Research Center (JSRRC) in the event that any additional 
records were located in order to verify the veteran's alleged 
stressors.  A response was received from JSRRC indicating 
that the veteran's PTSD request had not been researched 
because, "The killing of civilians is extremely difficult to 
verify," and, "To reach these types of incidents, an 
official report would have had been written and filed."  In 
a memorandum dated February 2007, the JSRRC coordinator 
indicated that the information required to corroborate the 
stressors described by the veteran is insufficient to send to 
the JSRRC.  The Board notes that only two of the three 
alleged stressors deal with the killing of civilians.  
However, a more specific date is needed for the third alleged 
stressor, (sustaining a mortar attack while serving with the 
261st Signal Company attached to the 13th Finance Division) in 
order for the JSRRC to attempt to verify it.  Thus, on 
remand, the RO should ask the veteran to provide a more 
specific time period for the occurrence of this stressor, 
preferably narrowed down to a time period not exceeding two 
months.  The RO should then contact the JSRRC to verify that 
stressor.  Furthermore, if the RO locates additional service 
records after contacting the NPRC, then the JSRRC should be 
contacted to verify the other two stressors dealing with 
civilian causalities as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him the specific month and year during 
which the alleged mortar attack occurred 
when he was serving with the 261st Signal 
Company attached to the 13th Finance 
Division.  All responses must be 
documented in the claims folder.    

2. The RO should associate the January 11, 
2007 response from the National Personnel 
Records Center (NPRC) with the claims 
folder.  If a such a response has not been 
received, then the RO should contact the 
National Personnel Records Center, 
Military Personnel Records, 9700 Page 
Avenue, St. Louis, MO 63132-5100.  It 
should provide the RO with both the 
veteran's correct Social Security number 
and the incorrect number listed on his DD 
Form 214.  All attempts to obtain the 
veteran's service personnel and service 
medical records must be documented in the 
claims folder.    

2.  Upon receipt of the veteran's response 
and additional service records, if any, 
the RO should contact the United States 
Army and Joint Services Records Research 
Center (JSRRC), 7701 Telegraph Road, 
Kingman Building, Suite 2C08, Alexandria, 
Virginia  22315-3802.  It should provide 
that office with a copy of the veteran's 
DD Form 214, his personnel file, and 
copies of the veteran's correspondence 
describing his in-service stressors.  

The RO should ask JSRRC to attempt to 
verify the alleged stressor that the 
veteran came under mortar attack while 
serving with the 261st Signal Company 
attached to the 13th Finance Division.  All 
responses must be documented in the claims 
folder.    

3.  After receiving a response from JSRRC, 
the RO should determine whether any 
alleged in-service stressor has been 
verified.  If so, the RO should arrange 
for a psychiatric examination to determine 
whether the veteran's currently diagnosed 
PTSD is related to any verified  in-
service stressor.  The claims folder must 
be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  Any opinion 
concerning the etiology of the PTSD should 
include a complete explanation.  If the 
examiner is unable to offer the requested 
opinion without resorting to speculation, 
the examination report should so state.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for PTSD.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 

